Title: To Benjamin Franklin from Sarah Bache, 25 September 1779
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured Sir
Philada. Sepr: 25. 1779
We wrote to you fully some days ago, but Mr Gerard staying longer than he expected gives me an opportunity of telling you we still continue well, and of sending you some more Newspapers, it has been my earnest wish that Mr G: might be detaind a few days longer still, as I wanted him to stand Godfather to a little stranger that is hourly expected, and is to be named after one of their most Christian Majesty’s. I must beg you my dear Papa to make the request to him and desire he will name some body to stand proxy, in my present situation I could not have it mentioned to him before he left Philad:— The Queen has so many names, one of them will be honour enough, I must beg you to say which will be the most pleasing to you—
The enclosed Petition, and which I could not get off sending, is wrote by a person that came down to Congress, from the people of Vermont about their Land and has always been employ’d to represent them, and tho he does not want understanding, is one of the greatest oddities in the world, Mr B: told him it was an improper time when France was doing so much for us, and that all the other towns that were burnt would think their claim’s to Charity equal, that the United States would take the matter up, but he will not be said nay, I would have given a good deal if Temple who used to delight in Originals, had heard him converse and read his petition—
Mr Bache has been to wait on the new Minister, who told him my things were coming on with his baggage, I wish they would arrive before Mr G: goes, as he spared me eight yards of fine white flannel last winter when it was not to be bought, and I wish’d to return it, but as there is no chance of my having that in my power now, shall I beg the favor of you to return it to him with my best thanks—
Mr Wharton gives us very pleasing accounts of your Health and Spirrits, that they may long continue is the constant prayer of your Dutiful and Afectionate Daughter
S Bache
